                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                            CR-15-49-GF-BMM

          Plaintiff,

    vs.
                                               ORDER ADOPTING FINDINGS AND
 BRUCE DARNELL MOORE,                              RECOMMENDATIONS

          Defendant.



      United States Magistrate Judge John Johnston conducted a revocation

hearing in this matter on March 12, 2019. (Doc. 119.) The United States accused

Defendant Bruce Darnell Moore of violating his conditions of supervised release

by: (1) using cocaine; (2) interacting with a person engaged in criminal activity; (3)

failing to report for substance abuse treatment; (4) failing to report for substance

abuse testing; and (5) committing other crimes. (Doc. 114 at 2-3.) Moore admitted




                                           1
to Violations Numbers 1-4. (Doc. 123 at 2-3.) The Government failed to meet its

burden of proof with respect to alleged Violation Number 5. Id. at 3.

       Judge Johnston entered Findings and Recommendations on March 13, 2019.

(Doc. 123.) Judge Johnston recommended that the Court revoke Moore’s

supervised release. Id. at 3. Judge Johnston recommended that the Court commit

Moore to the custody of the Bureau of Prisons for period of 4 months, with 44

months of supervised release to follow. Id. Judge Johnston further recommended

that Moore be placed at the Bureau of Prisons’ facility in Butner, North Carolina.

Id. at 4.

       Moore waived his right to object to Judge Johnston’s Findings and

Recommendations. Id. The Government did not file an objection. The Court will

review Judge Johnston’s Findings and Recommendations for clear error. See

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). The Court finds no clear error in Judge Johnston’s Findings and

Recommendations. Moore’s violations represent a serious breach of the Court’s

trust. A custodial sentence of 4 months, followed by 44 months of supervised

release, is a sufficient, but not greater than necessary sentence.

       IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 123) is ADOPTED IN FULL.




                                           2
      IT IS FURTHER ORDERED that Defendant Bruce Darnell Moore is

sentenced to 4 months in custody with 44 months of supervised release to follow. It

is recommended that Moore be placed at the Bureau of Prisons’ facility in Butner,

North Carolina.

      DATED this 13th day of March, 2019.




                                        3
